                     Case 3:18-cv-01930-SI             Document 40   Filed 12/14/18      Page 1 of 3

Julie Metcalf Kinney
William X Neitzche
4406 N Mississippi Avenue
                                    IN THE UNITED STATES DISTRICT COURT
                                                                                                  ORIGINAL
Portland, Oregon 97217
503-~87-6494                              FOR THE DISTRICT OF OREGON
                                                                                    FILED14 DEC' 1811 G7USDC-0RP
                                                 PORTLAND DIVISION




          William X Nietzche (solely as trustee for
          KRME International Trust), Et al.,                                     3:18-CV-01930-SI
                            Plaintiff(s)/Affiant(s),                                   Case No.
                                                                         PLAINTIFF'S AFFIDAVIT OF
                                                                         FACT TO PIERCE THE
          v.                                                             CORPORATE VEIL OF
                                                                         DEFENDANT UHD


          FREEDOM HOME MORTGAGE CORPORATION
          (FHMC), Et al.,
                      Defendant(s)/Respondent(s)



           PLAINTIFF'S AFFIDAVIT OF FACT TO PIERCE THE CORPORATE VEIL OF UHD

                 COMES NOW Plaintiff William and Julie Kinney ("The Kinney's"), by, with and
          through their son/trustee William X Nietzche, to move this Court of Record to pierce the
          corporate veil of defendant URBAN HOUSING DEVELOPMENT, stating in support:
               1) Defendant UHD is a Limited LIABLE Corporation.

               2) Defendant UHD only has limited liability only to the extent it has engaged in clean-
                  handed bonafide business.

               3) Defendant UHD is a Limited LIABLE Corporation now that it has been caught in
                  chancery engaging in dirty-handed malafide business.

               4) On information and belief, Roman OZeruga is an alter-ego of Defendant UHD;

               5) And thus a Real-Party-In-Interest.

               6) Defendant UHD has attempted to defraud Plaintiffs as alleged in Plaintiffs Verified
                  Complaint filed November 5, 2018;

               7) And also alleged in Plaintiffs' supporting affidavits to this instant action, case #3: 18-cv-
                  01930-SI.
          PLAINTIFF'S AFFIDAVIT OF FACT TO PIERCE THE CORPORATE VEIL OF DEFENDANT UHD
                                             -Page 1 of3
            Case 3:18-cv-01930-SI         Document 40      Filed 12/14/18     Page 2 of 3
.


      8) Defendant UHD's action of filing a fraudulent misDeed of Trust November 6, 2018, on
         the Mortgage record WITH HAVING ACTUAL KNOWLEDGE of a missing
         assignment on the Multnomah county reeords between FMC and BOI constitutes a gross
         violation pursuant to ORS 86.735 (1).

      9) On information and belief, MERS' involvement in the Kinneys' Chain of Title wherein
         MERS is suddenly named as a beneficiary in the stead of FMC is not merely a
         "Scrivener's error."

      10) Defendant UHD cannot have a right of action in the inferior state court with this federal
          verified complaint pending in this Court of Record.

      11) Defendant UHD cannot have a right of action with having ACTUAL KNOWLEDGE of a
          missing assignment in the county records;

      12) Ex dolo malo oritur non actio, ancient legal latin which translates to mean: "A right of
          action cannot arise out of fraud."

      13) Defendant UHD's action of filing an inferior state court eviction action on or about
          November 19, 2018, after Plaintiffs had filed this federal action via a Verified Complaint
          November 5, 2018, is a complete violation of Plaintiffs Federal Due Process Right as
          secured by the 5th Amendment of the Constitution for the United States of America.

      14) Defendant UHD's actions have been solely motivated with the intent to defraud the
          elderly Plaintiff Kinneys.

      15)Defendant UHD's actions have been, and still remains, ultra-vires, outside of its scope of
         Articles of Incorporation.

      16) For the above stated reasons, Defendant UHD shall be required to reveal the Real-Party-
          In-Interest who is hiding behind the corporate veil of the INCORPORATION advertised
          as URBAN HOUSING DEVELOPMENT.

      17) Defendant UHD's actions have been scienter;

      18) and with intent to induce reliance;

      19) On information and belief, Defendant UHD has engaged in said actions with two or more
          co-conspirator incorporations advertised as BSS, USBNA, RLMS, CRC, MTGLQ, BOI,
          MERS, RTS, FMC and Roman OZeruga;

      20) And thus constituting a gross conspiracy pursuant to 18 USC 241.



    PLAINTIFF'S AFFIDAVIT OF FACT TO PIERCE THE CORPORATE VEIL OF DEFENDANT UHD
                                       - Page 2 of3
              Case 3:18-cv-01930-SI                     Document 40   Filed 12/14/18   Page 3 of 3
.


       21) The interest of justice and of the ORderly administration of this Court of Record should
           result in piercing the corporate veil of defendant URBAN HOUSING DEVELOPMENT
           forthwith.

       22) And SO SHALL this Affidavit pierce the incorporation that is advertised as URBAN
           HOUSING DEVELOPMENT.

       23) And SO SHALL this Affidavit serve to join Roman OZeruga to this instant action as a
           co-conspirator in violation of 18 USC 241.
    I affirm and attest the above said Affidavit to be true and correct to the best of Plaintiffs/Affiants
    knowledge so help me Creator.

           WHEREFORE, Plaintiffs/Affiants move this Honorable Court of Record to pierce the
    corporate veil of Defendant URBAN HOUSING DEVELOPMENT.
       RESPECTFULLY DA ED this /Sn.. . day of December, 2018.



                               lo Proprio, In Pro er Persona,
                           Sui eredes, Sui Juris [Pro se]




                           ~illi~~-
                           In Solo Proprio, In Proper Persona,
                           Sui Heredes, Sui Juris [Prose]
                           JI((   il<1'-(1 ~J.cw-(1 QI'",,,+.




    PLAINTIFF'S AFFIDAVIT OF FACT TO PIERCE THE CORPORATE VEIL OF DEFENDANT U1ID
                                       -Page 3 of3
